*499ORDER
The Order filed on January 3, 2003, denying the petition for rehearing en banc, is hereby amended to include Judge Ber-zon’s attached dissent from the denial of rehearing en banc. This order and Judge Berzon’s dissent shall be published.
Judge Tallman has voted to deny the petition for rehearing en banc and Judge Reavley has so recommended. Judge B. Fletcher has recommended granting the petition for rehearing en banc.
The full court was advised of the petition for rehearing en banc. A judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. Fed. R.App. P. 35.
The petition for rehearing en banc is therefore denied.
The mandate shall issue in due course.